DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of mental processes and/or certain methods of organizing human activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process, which is a statutory category of invention.
Step 2a-1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. 
Independent claims 1 and 9 recite the following, with the abstract ideas highlighted in bold, including an indication as to the abstract idea grouping(s) to which the indicated limitations belong to, according to the 2019 Revised Patent Subject Matter Guidelines:
1.	A computer-implemented method for facilitating assisted wagering on wager- based games, comprising:
receiving an indication that a player desires to place a wager on a wager-based game, the receiving of the indication being from a player’s electronic device (method of organizing human activity);
retrieving a geographic location of the player’s electronic device (mental process);
determining whether the player is permitted to place the wager on the wager- based game based on at least the geographic location of the player's electronic device (mental process);

permitting the player to place the wager on the wager-based game using the player’s electronic device if the determining determines that the player is permitted to place the wager on the wager-based game (method of organizing human activity);
preventing the player from placing the wager on the wager-based game using the player’s electronic device if the determining determines that the player is not permitted to place the wager on the wager-based game (method of organizing human activity);
enabling proxy wagering for the player to place the wager on the wager-based game if the determining determines that the player is not permitted to place the wager on the wager-based game (method of organizing human activity);
receiving a proxy play request from a player, the proxy play request being a request for a proxy to effect the wager on the wager-based game, provided that proxy wagering is enabled (method of organizing human activity);
assigning and instructing a proxy to place the wager on the wager-based game for the player (method of organizing human activity);
awaiting wager results from the wager on play of the wager-based game by the proxy for the player (mental process); and
notifying the player of the wager results from the proxy play request (method of organizing human activity).

9.	A non-transitory computer-readable medium including at least computer program code tangible stored therein for managing wagers for wager-based games, the non- transitory computer-readable medium comprising:
computer program code for receiving an indication that a player desires to place a wager on a wager-based game, the receiving of the indication being from a player’s electronic device (method of organizing human activity);
computer program code for retrieving a geographic location of the player's electronic device (mental process);
computer program code for determining whether the player is permitted to place the wager on the wager-based game based on at least the geographic location of the player’s electronic device (mental process);
computer program code for permitting the player to place the wager on the wager-based game using the player's electronic device if the determining determines that the player is permitted to place the wager on the wager-based game (method of organizing human activity);
computer program code for preventing the player from placing the wager on the wager-based game using the player's electronic device if the determining determines that the player is not permitted to place the wager on the wager-based game (method of organizing human activity);
computer program code for enabling proxy wagering for the player to place the wager on the wager-based game if the determining determines that the player is not permitted to place the wager on the wager-based game (method of organizing human activity);
computer program code for receiving a proxy play request from a player, the proxy play request being a request for a proxy to effect the wager on the wager-based game, provided that proxy wagering is enabled (method of organizing human activity); 
computer program code for assigning and instructing a proxy to place the wager on the wager-based game for the player (method of organizing human activity);
computer program code for awaiting wager results from the wager on play of the wager-based game by the proxy for the player (mental process); and
computer program code for notifying the player of the wager results from the proxy play request (method of organizing human activity).

The limitations in claims 1 and 9 recite an abstract idea included in the groupings of mental processes and/or method of organizing human activity, connected to technology only through application thereof using generic computing elements (e.g. a player’s electronic device, a non-transitory computer-readable medium, etc.). According to the 2019 Revised Patent Subject Matter Guidelines, mental processes includes concepts performed in the human mind (including an observation, evaluation, judgement, opinion) and organizing human activity includes at least managing personal behavior or relationships or interactions between people (e.g. social activities, teaching, and following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping.  
Therefore, the claim limitations include functions/limitations that constitute a set of rules, such as including functions related to the playing of a game as highlighted in the independent claim above.  These sets of rules are interpreted as at least certain methods of organized human activity insomuch as the claim limitations are directed to performing or following the set of rules or instructions concerning a game while only generically connected to interaction with a computer utilizing non-special purpose generic computing elements as set forth in the claims.

Regarding dependent claims 2-8:
Each claim is dependent either directly or indirectly from the independent claim identified above and includes all the limitations of said independent claim. Therefore, each dependent claim recites the same abstract idea as identified above. Each of the dependent claim further describes additional aspects of the abstract idea, i.e. additional aspects to the mental processes and/or certain methods of organizing human activity. For example, the dependent claims merely provide additional rules to be followed, without anything more significant to establish eligibility under 35 U.S.C. 101. 
Step 2a-2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.
Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Claims 1-9 clearly do not improve the functioning of a computer, as they only incorporate generic computing elements, do not effect a particular treatment, and do not transform or reduce a particular article to a different state or thing. Similarly, there is no improvement to a technical field. In addition, the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply or use the judicial exception in a meaningful way. The claimed invention does not suggest improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05 (a)).
This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
For the reasons as discussed above, the claim limitations are not integrated to a practical application.



Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a player’s electronic device, a non-transitory computer-readable medium, etc. used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility.  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
The dependent claims do not add “significantly more” for at least the same reasons as directed to their respective independent claims, at least based on the position, as discussed above, that each of the dependent claims merely provides additional rules to further expand the abstract idea of the independent claims.
Consequently, consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claims are not patent-eligible under 35 USC §101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McNutt et al (US 2001/0037211) in view of Harris (US 2013/0130766).
In Regards to claims 1-3 and 9, McNutt discloses:
a computer-implemented method for facilitating assisted wagering on wager- based games (¶31, wagering system 10), comprising:

receiving an indication that a player desires to place a wager on a wager-based game, the receiving of the indication being from a player’s electronic device (¶99, user attempts to access a wagering feature of a gaming application);

retrieving a geographic location of the player’s electronic device (¶100, the location of the user’s equipment on which the application is provided);

determining whether the player is permitted to place the wager on the wager- based game based on at least the geographic location of the player's electronic device (100, wagering application determines if the user is permitted to access the wagering feature based on the location of the user’s equipment on which the application is provided);

permitting the player to place the wager on the wager-based game using the player’s electronic device if the determining determines that the player is permitted to place the wager on the wager-based game (¶101, the player is permitted to play); and

preventing the player from placing the wager on the wager-based game using the player’s electronic device if the determining determines that the player is not permitted to place the wager on the wager-based game (¶102, the player is not permitted to access the wagering features).

However, McNutt does not specifically disclose:
enabling proxy wagering for the player to place the wager on the wager-based game if the determining determines that the player is not permitted to place the wager on the wager-based game;

receiving a proxy play request from a player, the proxy play request being a request for a proxy to effect the wager on the wager-based game, provided that proxy wagering is enabled;

assigning and instructing a proxy to place the wager on the wager-based game for the player;

awaiting wager results from the wager on play of the wager-based game by the proxy for the player; 

notifying the player of the wager results from the proxy play request;

the proxy is a person that physically places the wager on the wager-based game for the player; or 

the proxy is a person that transports the proxy play request from a gaming unauthorized location to a gaming authorized location.




Harris discloses:
enabling proxy wagering for the player to place the wager on the wager-based game if the determining determines that the player is not permitted to place the wager on the wager-based game (¶8, a remote player is enabled to play a bingo game remotely via a proxy agent);

receiving a proxy play request from a player, the proxy play request being a request for a proxy to effect the wager on the wager-based game, provided that proxy wagering is enabled (¶50, the player may purchase bingo cards via the proxy agent);

assigning and instructing a proxy to place the wager on the wager-based game for the player (¶51, the player provides instructions to the proxy agent);

awaiting wager results from the wager on play of the wager-based game by the proxy for the player (¶58, the proxy agent plays the remote player’s bingo card); 

notifying the player of the wager results from the proxy play request (¶59, the results are reported to the player);

the proxy is a person that physically places the wager on the wager-based game for the player (¶44, the proxy is a physical person); and 

the proxy is a person that transports the proxy play request from a gaming unauthorized location to a gaming authorized location (¶5, ¶77, a player is permitted to play via a proxy agent without being present).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the proxy play as taught by Harris into the game system as taught by McNutt in order to yield the predictable result of allowing remote players to participate in casino games remotely, allowing a greater number of player to place wagers and thereby increasing profits for game operators. 

In Regards to claim 4, McNutt and Harris disclose that which is discussed above. McNutt further discloses that: 
requiring that the player have a player account (¶62, a player who wishes to place wagers may establish an account); and

updating the player account based on the wager results (¶ 48, a user’s account is adjusted based on the outcome of wagers).

In Regards to claim 5, McNutt and Harris disclose that which is discussed above. However, McNutt does not specifically disclose that: 
the player account is established and funded in a gaming authorized location (¶8, a player establishes a financial account where the bingo game is being offered), or 

the proxy play request is received from the player while the player is in a gaming unauthorized location.

Harris discloses that:
the player account is established and funded in a gaming authorized location (¶8, a player establishes a financial account where the bingo game is being offered), and 

the proxy play request is received from the player while the player is in a gaming unauthorized location (¶8, the player transmits instructions from a first location to the casino for the proxy agent).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the proxy play as taught by Harris into the game system as taught by McNutt in order to yield the predictable result of allowing remote players to participate in casino games remotely, allowing a greater number of player to place wagers and thereby increasing profits for game operators. 


In Regards to claim 6, McNutt and Harris disclose that which is discussed above. However, McNutt does not specifically disclose that: 
the assigning of the proxy comprises electronically notifying the proxy via a proxy’s portable electronic device.

Harris discloses that:
the assigning of the proxy comprises electronically notifying the proxy via a proxy’s portable electronic device (¶56, proxy agent receives the instructions via proxy agent station 132).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the proxy play as taught by Harris into the game system as taught by McNutt in order to yield the predictable result of allowing remote players to participate in casino games remotely, allowing a greater number of player to place wagers and thereby increasing profits for game operators. 

In Regards to claim 7, McNutt and Harris disclose that which is discussed above. However, McNutt does not specifically disclose that: 
the proxy play request received from the player is requested by the player via the player’s electronic device, wherein the player’s electronic device is a portable electronic device. 

Harris discloses that:
the proxy play request received from the player is requested by the player via the player’s electronic device, wherein the player’s electronic device is a portable electronic device (¶52, the player device may be a PDA). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the proxy play as taught by Harris into the game system as taught by McNutt in order to yield the predictable result of allowing remote players to participate in casino games remotely, allowing a greater number of player to place wagers and thereby increasing profits for game operators. 

In Regards to claim 8, McNutt and Harris disclose that which is discussed above. However, McNutt does not specifically disclose that: 
the proxy play request received from the player is requested by the player via a graphical user interface presented on a player's portable electronic device.

Harris discloses that:
the proxy play request received from the player is requested by the player via a graphical user interface presented on a player's portable electronic device (¶52, the player device used to place a wager is a PDA interface).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the proxy play as taught by Harris into the game system as taught by McNutt in order to yield the predictable result of allowing remote players to participate in casino games remotely, allowing a greater number of player to place wagers and thereby increasing profits for game operators. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached "Notice of References Cited" for additional relevant prior art. The Examiner respectfully requests the Applicant to fully review each reference as potentially teaching all or part of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/Examiner, Art Unit 3715